DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 19 September 2020 and 15 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hekkert (U.S. Patent 5,161,576).
Regarding claim 1, Hekkert discloses an expansion sleeve apparatus 5, comprising:
an expansion sleeve 111 comprising at least one layer 112 configured from a material having a scalable volumetric porosity and enhanced noise reduction properties (Col. 4 ln 9-20, Col. 5 ln 44-59), wherein the expansion sleeve surrounds a flow control valve 40 that is operable with a bidirectional flow of fluid (a reversal of flow direction through the valve would not render the valve inoperable, as it will still open, close, and reduce noise through the valve) through the flow control valve (FIG. 2, 3A, 3B; Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 2, Hekkert discloses the material comprises a metal foam (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 3, Hekkert discloses the material comprises a metal with scalable volumetric porosity (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 4, Hekkert discloses the expansion sleeve is configured with a plurality of grooves (groove is defined as a long channel or depression, metal foam has contours throughout the surface, each one of which meets the definition of a groove) (FIG. 3A, 3B).
Regarding claim 5, Hekkert discloses the expansion sleeve is configured based on a determination of a capacity of the flow control valve (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 6, Hekkert discloses the expansion sleeve is operable based on a determination of a capacity of the flow control valve (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 7, Hekkert discloses the expansion sleeve is installed in the flow control valve (Col. 6 ln 29-39).
Regarding claim 8, Hekkert discloses a flow control valve apparatus 5, comprising:
a flow control valve 40 operable with a bidirectional flow of fluid (a reversal of flow direction through the valve would not render the valve inoperable, as it will still open, close, and reduce noise through the valve) through the flow control valve; and

an expansion sleeve 111 associated with the flow control valve, wherein the expansion sleeve includes at least one layer 112 configured from a material having a scalable volumetric porosity and enhanced noise reduction properties (Col. 4 ln 9-20, Col. 5 ln 44-59), wherein the expansion sleeve surrounds the flow control valve that is operable with the bidirectional flow of fluid through the flow control valve (FIG. 2, 3A, 3B; Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 9, Hekkert discloses the material comprises a metal foam (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 10, Hekkert discloses the material comprises a metal with scalable volumetric porosity (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 11, Hekkert discloses the expansion sleeve is configured with a plurality of grooves (groove is defined as a long channel or depression, metal foam has contours throughout the surface, each one of which meets the definition of a groove) (FIG. 3A, 3B).
Regarding claim 12, Hekkert discloses the expansion sleeve is configured based on a determination of a capacity of the flow control valve (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 13, Hekkert discloses the expansion sleeve is operable based on a determination of a capacity of the flow control valve (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 14, Hekkert discloses the expansion sleeve is installed in the flow control valve (Col. 6 ln 29-39).
Regarding claim 15, Hekkert discloses a method of operating a flow control valve 40, comprising:
operating a flow control valve 40 with a bidirectional flow of fluid (a reversal of flow direction through the valve would not render the valve inoperable, as it will still open, close, and reduce noise through the valve) through the flow control valve, the flow control valve associated with an expansion sleeve 111 comprising at least one layer 112 configured from a material having a scalable volumetric porosity and enhanced noise reduction properties (Col. 4 ln 9-20, Col. 5 ln 44-59), wherein the expansion sleeve surrounds the flow control valve (FIG. 2, 3A, 3B; Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 16, Hekkert discloses the material comprises a metal foam (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 17, Hekkert discloses the material comprises a metal with scalable volumetric porosity (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 18, Hekkert discloses the expansion sleeve is configured with a plurality of grooves (groove is defined as a long channel or depression, metal foam has contours throughout the surface, each one of which meets the definition of a groove) (FIG. 3A, 3B).
Regarding claim 19, Hekkert discloses the expansion sleeve is configured based on a determination of a capacity of the flow control valve (Col. 4 ln 9-20, Col. 5 ln 44-Col. 6 ln 40).
Regarding claim 20, Hekkert discloses the expansion sleeve is installed in the flow control valve (Col. 6 ln 29-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shea (U.S. Patent 7,195,034) discloses an expansion sleeve and control valve apparatus similar to the claimed expansion sleeve and control valve apparatus of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753